
	
		II
		110th CONGRESS
		1st Session
		S. 665
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require congressional approval of loans made by the
		  Secretary of Transportation in excess of $1,000,000,000.
	
	
		1.Notice
			 by the SecretaryThe Secretary
			 of Transportation may not make a loan or loans to any entity in excess of
			 $1,000,000,000 in the aggregate over a 5 year period unless the loan exceeding
			 the $1,000,000,000 limit is approved by Congress as provided in section 3 not
			 later than 6 months after notice is provided to Congress.
		2.Procedure
			(a)Contents of
			 resolutionFor the purposes of this section, the term
			 joint resolution means only a joint resolution introduced after
			 the date on which Congress receives notice from the Secretary of Transportation
			 under section 2 the matter after the resolving clause of which is as follows:
			 The Congress approves the loan numbered _____ by the Secretary of
			 Transportation to (entity) in the amount of ______..
			(b)Referral to
			 committeeA resolution described in subsection (a) introduced in
			 the House of Representatives shall be referred to the Committee on
			 Transportation and Infrastructure of the House of Representatives. A resolution
			 described in subsection (a) introduced in the Senate shall be referred to the
			 Committee on Commerce, Science, and Transportation of the Senate. Such a
			 resolution may not be reported before the 8th day after its
			 introduction.
			(c)Discharge of
			 committeeIf the committee to which is referred a resolution
			 described in subsection (a) has not reported such resolution (or an identical
			 resolution) at the end of 15 calendar days after its introduction such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
			(d)Floor
			 consideration
				(1)In
			 generalWhen the committee to which a resolution is referred has
			 reported, or has been deemed to be discharged (under subsection (c)) from
			 further consideration of, a resolution described in subsection (a), it is at
			 any time thereafter in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the resolution, and all points of order against
			 the resolution (and against consideration of the resolution) are waived. The
			 motion is highly privileged in the House of Representatives and is privileged
			 in the Senate and is not debatable. The motion is not subject to amendment, or
			 to a motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is agreed
			 to or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the resolution is agreed to, the resolution shall remain the
			 unfinished business of the respective House until disposed of.
				(2)DebateDebate
			 on the resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 10 hours, which shall be divided
			 equally between those favoring and those opposing the resolution. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the resolution is not in order. A motion to
			 reconsider the vote by which the resolution is agreed to or disagreed to is not
			 in order.
				(3)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 resolution described in subsection (a), and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 appropriate House, the vote on final passage of the resolution shall
			 occur.
				(4)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (a) shall be decided without debate.
				(e)Coordination
			 with action by other houseIf, before the passage by one House of
			 a resolution of that House described in subsection (a), that House receives
			 from the other House a resolution described in subsection (a), then the
			 following procedures shall apply:
				(1)The resolution of
			 the other House shall not be referred to a committee.
				(2)With respect to a
			 resolution described in subsection (a) of the House receiving the
			 resolution—
					(A)the procedure in
			 that House shall be the same as if no resolution had been received from the
			 other House; but
					(B)the vote on final
			 passage shall be on the resolution of the other House.
					(f)Rules of House
			 of Representatives and SenateThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
				3.Effective
			 dateThis Act shall take
			 effect January 1, 2007.
		
